[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: COLLATERAL SOURCES
Defendants are entitled to a reduction in recoverable economic damages by reason of following items of collateral sources. (Sec. § 38a-369 C. GS was repealed with effective date of January 1, 1994.)
    HSR (MRI)     $1,125.00 DR. Levy      $ 100.00
CT Page 7646 Total         $1,225.00
ORDER
Judgment reduced by the sum of $1,225.00.
By the court.
John C. Flanagan Judge Trial Referee